— Appeal by the defendant
from a judgment of the Supreme Court, Queens County (Zelman, J.), rendered November 11, 1983, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Leahy, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the hearing court properly determined that the identification procedures employed by the police were not unduly suggestive. We note that the record amply supports the court’s holding that there existed an independent basis supporting the identifications by the prosecution witnesses (see, e.g., People v Fappiano, 139 AD2d 524, 525, lv denied 72 NY2d 918). Kunzeman, J. P., Kooper, Sullivan and Balletta, JJ., concur.